Nott, J.,
delivered the opinion of the court:
The claim presented by this case was investigated by the Quartermaster’s Department under the Act 4th July, 1864, and received an unfavorable report from the Quartermaster-General upon the merits. Some of the evidence upon which he acted consisted of ex parte affidavits, but the testimony of the claimant and one witness was taken in the presence of an agent of the Quartermaster’s Department, who cross-examined, or had the opportunity of cross-examining, the witnesses. The claim ultimately went to Congress, and was transmitted to this court by the Committee on War Claims of the House of Bepresent-atives. Since its transmission here no evidence has been taken by either party. It is now submitted on the two depositions taken in the presence of the agent above referred to.
The first section of the Bowman Act authorizes a committee of either House to transmit to this court a claim pending before it “ which involves the investigation and determination of facts.” This is the purpose and the only purpose for which the law authorizes the transmission of a claim, “ the investigation and ascertainment of facts.” A committee is not authorized to transmit a claim under the Bowman Act for any other purpose whatsoever; nor is the court authorized to take any other action in regard to a claim than such as is involved in the ascertainment and investigation of the facts.
It is manifest here that the claimant has not sought to have the claim investigated since it was transmitted, nor the facts ascertained by means of such an investigation. The effort now is practically to turn the court into an appellate tribunal to which appeals will lie from the adverse decisions of the Quartermaster-General or Southern Claims Commission. To this it must be answered that the court has been invested with no such appellate authority, and that the proper appellate tribunal for such appeals, and the only tribunal to which they *416will lie, is Congress. If, upon the evidence before them, either the Southern Claims Commission or the Quartermaster-General erred, Congress can award a new trial or otherwise rectify the wrong.
It must be now understood that this court is without authority to sit in review of the decisions referred to, and that where a claimant does not pursue his remedy of an investigation of the facts by judicial means in this court, his claim must be dismissed.
Accordingly, the order of the court is that the claim in the present case be dismissed, and the fact of its dismissal be reported to Congress.